UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock International Classic Value Fund Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Common stocks 89.16% (Cost $23,313,614) Australia 2.66% Amcor, Ltd. (Paper Packaging) 113,850 485,839 Bermuda 3.33% RenaissanceRe Holdings, Ltd. (Reinsurance) 11,725 609,700 Canada 1.44% Magna International, Inc. (Class A) (Auto Parts & Equipment) 5,150 263,629 France 12.79% Alcatel-Lucent (Communications Equipment) 146,575 564,855 Credit Agricole SA (Diversified Banks) 36,296 699,054 Publicis Groupe SA (Advertising) 7,775 244,888 Thales SA (Aerospace & Defense) 6,650 335,589 Vivendi Universal SA (Movies & Entertainment) 15,800 495,340 Greece 0.45% Public Power Corp. (Electric Utilities) 5,375 82,921 Hong Kong 2.75% Johnson Electric Holdings, Ltd. (Electrical Components & Equipment) 1,340,625 503,761 Ireland 1.09% Kerry Group PLC (Class A) (Packaged Foods & Meats) 6,800 199,119 Italy 1.79% Finmeccanica SpA (Aerospace & Defense) 15,100 327,331 Japan 17.72% Canon, Inc. (Office Electronics) 7,000 265,376 Mitsubishi UFJ Financial Group, Inc. (Diversified Banks) 94,125 820,794 Nippon Television Network Corp. (Broadcasting & Cable TV) 2,300 219,620 Ricoh Co., Ltd. (Office Electronics) 26,000 365,585 Sumitomo Mitsui Financial Group, Inc. (Diversified Banks) 113 708,472 Sumitomo Rubber Industries, Ltd. (Tires & Rubber) 59,750 532,311 Tokyo Electron, Ltd. (Semiconductor Equipment) 5,025 227,388 USS Co., Ltd. (Automotive Retail) 1,590 102,261 Netherlands 12.08% Aegon NV (Life & Health Insurance) 46,751 413,619 ING Groep NV (Diversified Financial Services) 28,825 617,943 Koninklijke (Royal) Philips Electronics NV (Industrial Conglomerates) 24,375 661,355 Unilever NV (Packaged Foods & Meats) 18,350 516,531 Norway 1.09% Den Norske Bank (Diversified Banks) 25,700 199,375 Puerto Rico 1.75% Popular, Inc. (Regional Banks) 38,600 319,994 South Korea 5.17% Kookmin Bank (Diversified Banks) 11,175 499,350 Korea Electric Power Corp. (Electric Utilities) 10,910 274,556 Samsung Electronics Co., Ltd. (Semiconductors) 375 171,845 Page 1 John Hancock International Classic Value Fund Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Switzerland 6.78% Clariant AG (Specialty Chemicals) (I) 68,325 665,365 UBS AG (Diversified Capital Markets) (I) 33,568 573,759 United Kingdom 18.27% Aviva PLC (Multi-Line Insurance) 51,800 450,566 British Sky Broadcasting Group PLC (Broadcasting & Cable TV) 35,350 263,000 Compass Group PLC (Restaurants) 61,200 379,561 GlaxoSmithKline PLC (Pharmaceuticals) 28,050 607,635 HSBC Holdings PLC (Diversified Banks) 44,473 719,492 Rentokil Initial PLC (Environmental & Facilities Services) 250,650 310,980 Royal Bank of Scotland Group PLC (Diversified Banks) 189,292 610,637 Par value Issuer, description, maturity date Value Joint Repurchase Agreement 8.96% (Cost $1,640,000) Joint Repurchase Agreement with Barclays PLC dated 9-30-08 at 0.10% to be repurchased at $1,640,005 on 10-1-08, collateralized by $990,949 U.S. Treasury Inflation Indexed Bond 3.875% on 4-15- 29 (valued at $1,672,800 including interest). $1,640 1,640,000 Total investments (Cost $24,953,614) 98.12% Other assets and liabilities, net 1.88% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (I) Non-income producing security.  At September 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $24,953,614. Net unrealized depreciation aggregated $7,004,218, of which $235,298 related to appreciated investment securities and $7,239,516 related to depreciated investment securities. Open forward foreign currency contracts as of September 30, 2008, were as follows: Principal Amount Unrealized Currency Covered by Contract Settlement Date Depreciation Sells Japanese Yen 8,106,583 Oct 2008 ($269) Japanese Yen 17,228,498 Oct 2008 (571) Page 2 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index or of certain Exchange Traded Funds that track foreign markets in which the Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors, including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using other significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of September 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* - Level 1  Quoted Prices $1,193,322 - Level 2  Other Significant Observable Inputs 16,756,074 ($839) Level 3  Significant Unobservable Inputs - - Total $17,949,396 ($839) * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Forward foreign currency contracts The Fund may purchase and sell forward foreign currency contracts in order to hedge a specific transaction or Fund position. Forward foreign currency contracts are valued at forward foreign currency exchange rates and marked to market daily. Net realized gains (losses) on foreign currency and forward foreign currency contracts shown include net gains or losses realized by the Fund on contracts that have matured. The net U.S. dollar value of foreign currency underlying all contractual commitments held at the end of the period, the resulting net unrealized appreciation (depreciation) and related net receivable or payable amount are determined using forward foreign currency exchange rates supplied by a quotation service. The Fund could be exposed to risks in excess of amounts recognized on the previous page if the counterparties to the contracts are unable to meet the terms of their contracts or if the value of the forward foreign currency contract changes unfavorably. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Common stocks 96.37% (Cost $177,679,054) Advertising 1.40% Omnicom Group, Inc. 63,300 2,440,848 Aerospace & Defense 3.75% Boeing Co. 13,200 757,020 Precision Castparts Corp. 32,800 2,583,984 United Technologies Corp. 53,000 3,183,180 Air Freight & Logistics 1.09% Expeditors International of Washington, Inc. 54,300 1,891,812 Apparel, Accessories & Luxury Goods 0.74% Coach, Inc. (I) 51,300 1,284,552 Application Software 2.10% Adobe Systems, Inc. (I) 54,100 2,135,327 Autodesk, Inc. (I) 45,600 1,529,880 Asset Management & Custody Banks 1.95% Affiliated Managers Group, Inc. (I) 5,600 463,960 BlackRock, Inc. 8,000 1,556,000 State Street Corp. 24,200 1,376,496 Biotechnology 5.61% Celgene Corp. (I) 50,100 3,170,328 Genentech, Inc. (I) 31,200 2,766,816 Genzyme Corp. (I) 16,200 1,310,418 Gilead Sciences, Inc. (I) 55,200 2,516,016 Cable & Satellite 1.17% DIRECTV Group, Inc. (I) 77,900 2,038,643 Coal & Consumable Fuels 1.20% Consol Energy, Inc. 45,400 2,083,406 Communications Equipment 5.46% Cisco Systems, Inc. (I) 202,600 4,570,656 Corning, Inc. 85,400 1,335,656 QUALCOMM, Inc. 46,500 1,998,105 Research In Motion Ltd. (I) 23,400 1,598,220 Computer & Electronics Retail 1.03% GameStop Corp. (Class A) (I) 52,700 1,802,867 Computer Hardware 4.64% Apple, Inc. (I) 35,000 3,978,100 Hewlett-Packard Co. 88,800 4,106,112 Construction & Farm Machinery & Heavy Trucks 0.74% Bucyrus International, Inc. 28,900 1,291,252 Consumer Finance 2.52% Visa, Inc. (Class A) 71,600 4,395,524 Drug Retail 1.50% CVS Caremark Corp. 77,700 2,615,382 Page 1 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Electric Utilities 1.07% Entergy Corp. 20,900 1,860,309 Electrical Components & Equipment 0.37% Sunpower Corp. (Class A) (I) 9,100 645,463 Electronic Components 0.29% Amphenol Corp. (Class A) 12,400 497,736 Fertilizers & Agricultural Chemicals 3.12% Monsanto Co. 54,900 5,434,002 Food Retail 1.09% Kroger Co. 69,200 1,901,616 Footwear 3.64% NIKE, Inc. (Class B) 94,800 6,342,120 Health Care Equipment 1.06% Becton, Dickinson & Co. 23,100 1,854,006 Health Care Services 1.22% Express Scripts, Inc. (I) 28,700 2,118,634 Health Care Supplies 2.99% Alcon, Inc. 32,200 5,200,622 Health Care Technology 0.69% Intuitive Surgical, Inc. (I) 5,000 1,204,900 Heavy Electrical Equipment 1.16% ABB, Ltd., SADR 104,200 2,021,480 Home Entertainment Software 0.85% Electronic Arts, Inc. (I) 40,000 1,479,600 Home Improvement Retail 1.52% Lowe's Cos., Inc. 111,500 2,641,435 Household Products 3.01% Procter & Gamble Co. 75,300 5,247,657 Industrial Conglomerates 0.95% McDermott International, Inc. (I) 64,800 1,655,640 Industrial Machinery 0.94% SPX Corp. 21,300 1,640,100 Internet Retail 1.61% Amazon.com, Inc. (I) 38,500 2,801,260 Internet Software & Services 0.99% Google, Inc. (Class A) (I) 4,300 1,722,236 Investment Banking & Brokerage 3.08% Charles Schwab Corp. 163,000 4,238,000 Goldman Sachs Group, Inc. 8,800 1,126,400 IT Consulting & Other Services 1.06% Cognizant Technology Solutions Corp. (I) 81,000 1,849,230 Page 2 John Hancock Core Equity Fund Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Metal & Glass Containers 1.11% Owens-Illinois, Inc. (I) 65,700 1,931,580 Oil & Gas Drilling 2.83% Transocean, Inc. 44,900 4,931,816 Oil & Gas Equipment & Services 2.01% National-Oilwell Varco, Inc. (I) 44,700 2,245,281 Weatherford International Ltd. (I) 49,700 1,249,458 Oil & Gas Exploration & Production 3.85% Devon Energy Corp. 30,000 2,736,000 Pioneer Natural Resources Co. 53,800 2,812,664 Quicksilver Resources, Inc. (I) 58,500 1,148,355 Personal Products 1.74% Avon Products, Inc. 72,900 3,030,453 Pharmaceuticals 4.93% Abbott Laboratories 61,100 3,518,138 Allergan, Inc. 45,000 2,317,500 Teva Pharmaceutical Industries Ltd., ADR 59,900 2,742,821 Railroads 2.00% Norfolk Southern Corp. 52,600 3,482,646 Restaurants 2.53% McDonald's Corp. 71,300 4,399,210 Semiconductors 2.80% Broadcom Corp. (Class A) (I) 132,200 2,462,886 Intel Corp. 128,500 2,406,805 Soft Drinks 2.95% PepsiCo, Inc. 72,100 5,138,567 Systems Software 3.47% Microsoft Corp. 90,500 2,415,445 Oracle Corp. (I) 178,700 3,629,397 Wireless Telecommunication Services 0.54% America Movil SAB De C.V. 20,300 941,108 Total investments (Cost $177,679,054) 96.37% Other assets and liabilities, net 3.63% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt SADR Sponsored American Depositary Receipt (I) Non-income producing security.  At September 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $177,716,606. Net unrealized depreciation aggregated $9,913,470, of which $2,259,370 related to appreciated investment securities and $12,172,840 related to depreciated investment securities. Page 3 Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using other significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of September 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $167,803,136 - Level 2  Other Significant Observable Inputs - - Level 3  Significant Unobservable Inputs - - Total $167,803,136 - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Common stocks 83.87% (Cost $749,714,053) Air Freight & Logistics 1.66% FedEx Corp. 207,400 16,392,896 Application Software 3.21% SAP AG, ADR 593,900 31,732,077 Asset Management & Custody Banks 3.89% State Street Corp. 674,750 38,379,780 Biotechnology 4.28% Genzyme Corp. (I) 522,000 42,224,580 Communications Equipment 2.69% QUALCOMM, Inc. 618,000 26,555,460 Computer Hardware 1.54% Apple, Inc. 134,000 15,230,440 Consumer Finance 5.29% American Express Co. 680,100 24,095,943 Visa, Inc. (Class A) 459,000 28,178,010 Data Processing & Outsourced Services 3.38% Automatic Data Processing, Inc. 779,850 33,338,588 Food Distributors 2.39% SYSCO Corp. 766,800 23,640,444 Health Care Distributors 1.98% Henry Schein, Inc. 363,600 19,576,224 Health Care Equipment 8.45% Medtronic, Inc. 997,426 49,971,043 Zimmer Holdings, Inc. 518,600 33,480,816 Health Care Supplies 0.37% Dentsply International, Inc. 98,500 3,697,690 Home Entertainment Software 4.06% Electronic Arts, Inc. 1,083,600 40,082,364 Home Improvement Retail 3.36% Lowe's Cos., Inc. 1,401,200 33,194,428 Household Products 4.38% Procter & Gamble Co. 620,102 43,214,908 Internet Retail 2.70% Amazon.com, Inc. 366,200 26,644,712 Internet Software & Services 3.27% eBay, Inc. (I) 379,900 8,502,162 Google, Inc. (Class A) 59,520 23,838,950 Oil & Gas Equipment & Services 2.92% National-Oilwell Varco, Inc. 381,350 19,155,211 Schlumberger, Ltd. 123,800 9,667,542 Page 1 John Hancock U.S. Global Leaders Growth Fund Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Pharmaceuticals 3.42% Teva Pharmaceutical Industries, Ltd., ADR 737,600 33,774,704 Restaurants 1.72% Starbucks Corp. 1,142,840 16,994,031 Soft Drinks 7.74% Coca-Cola Co. 808,400 42,748,192 PepsiCo, Inc. 472,500 33,675,075 Specialty Chemicals 2.53% Ecolab, Inc. 515,500 25,012,060 Specialty Stores 4.42% Staples, Inc. 1,941,537 43,684,582 Systems Software 4.22% Microsoft Corp. 1,560,250 41,643,072 Par value Issuer, description, maturity date Value Short-term investments 1.55% (Cost $15,305,000) Joint Repurchase Agreement 1.55% Joint Repurchase Agreement with Barclays PLC dated 9-30-08 at 0.10% to be repurchased at $15,305,043 on 10-1-08, collateralized by $9,247,846 U.S. Treasury Inflation Indexed Bond 3.875% on 4- 15-29 (valued at $15,611,100 including interest). $15,305 15,305,000 Total investments (Cost $765,019,053) 85.42% Other assets and liabilities, net 14.58% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (I) Non-income producing security.  At September 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $765,019,053. Net unrealized appreciation aggregated $78,611,931, of which $132,084,846 related to appreciated investment securities and $53,472,915 related to depreciated investment securities. The Fund had the following financial futures contracts open on September 30, 2008: NUMBER OF UNREALIZED OPEN CONTRACTS CONTRACTS POSITION EXPIRATION APPRECIATION S & P 500 E-Mini 1,900 Long Dec 2008 $3,286,905 Page 2 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of September 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $828,325,984 $3,286,905 Level 2  Other Significant Observable Inputs 15,305,000 - Level 3  Significant Unobservable Inputs - - Total $843,630,984 $3,286,905 * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which, at the time of purchase and each subsequent business day, is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund may invest in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. John Hancock Classic Value Fund II Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Common stocks 99.35% (Cost $89,684,625) Aerospace & Defense 5.86% L-3 Communications Holdings, Inc. 15,025 1,477,258 Northrop Grumman Corp. 30,775 1,863,118 Application Software 0.54% Intuit, Inc. (I) 9,725 307,407 Auto Parts & Equipment 2.19% Magna International, Inc. (Class A) 24,375 1,247,756 Biotechnology 1.15% Amgen, Inc. (I) 11,100 657,897 Broadcasting & Cable TV 0.36% CBS Corp. (Class B) 13,950 203,391 Communications Equipment 5.61% Alcatel-Lucent, ADR (I) 609,669 2,341,129 Motorola, Inc. 120,600 861,084 Consumer Finance 5.04% Capital One Financial Corp. 53,500 2,728,500 Discover Financial Services 10,637 147,003 Data Processing & Outsourced Services 0.50% Computer Sciences Corp. (I) 7,099 285,309 Department Stores 3.80% J.C. Penney Co., Inc. 32,175 1,072,714 Kohl's Corp. 23,700 1,092,096 Diversified Banks 5.74% Comerica, Inc. 11,450 375,445 Mitsubishi UFJ Financial Group, Inc. 151,000 1,316,758 Sumitomo Mitsui Financial Group, Inc. 181 1,134,809 Wachovia Corp. 127,650 446,775 Diversified Capital Markets 2.72% UBS AG (I) 90,895 1,553,618 Diversified Financial Services 13.88% Bank of America Corp. 55,800 1,953,000 Citigroup, Inc. 150,250 3,081,628 ING Groep NV 41,425 888,058 JPMorgan Chase & Co. 42,700 1,994,090 Electric Utilities 1.66% Korea Electric Power Corp. 37,715 949,117 Electronic Manufacturing Services 0.38% Tyco Electronics, Ltd. 7,718 213,480 Health Care Distributors 3.29% AmerisourceBergen Corp. 41,600 1,566,240 McKesson Corp. 5,750 309,407 Page 1 John Hancock Classic Value Fund II Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Health Care Equipment 2.00% Boston Scientific Corp. (I) 66,300 813,501 Covidien, Ltd. 6,118 328,904 Home Improvement Retail 4.41% Home Depot, Inc. 48,025 1,243,367 Lowe's Cos., Inc. 53,775 1,273,930 Homefurnishing Retail 2.22% Bed Bath & Beyond, Inc. (I) 40,275 1,265,038 Household Products 1.23% Kimberly-Clark Corp. 10,825 701,893 Hypermarkets & Super Centers 1.01% Wal-Mart Stores, Inc. 9,650 577,939 Industrial Conglomerates 0.47% Tyco International, Ltd. 7,718 270,284 Integrated Oil & Gas 1.95% Chevron Corp. 3,600 296,928 Exxon Mobil Corp. 10,525 817,372 Integrated Telecommunication Services 0.98% AT&T, Inc. 20,075 560,494 Investment Banking & Brokerage 2.00% Morgan Stanley 49,600 1,140,800 Life & Health Insurance 0.72% Aegon NV 46,159 408,382 Movies & Entertainment 3.04% Time Warner, Inc. 38,750 508,013 Viacom, Inc. (Class B) 49,250 1,223,370 Multi-Line Insurance 1.52% American International Group, Inc. 32,800 109,224 MetLife, Inc. 13,525 757,400 Multi-Utilities 1.68% Sempra Energy 18,950 956,407 Office Electronics 0.52% Ricoh Co., Ltd. 21,000 295,280 Packaged Foods & Meats 2.05% Kraft Foods, Inc. 27,225 891,619 Sara Lee Corp. 21,950 277,228 Pharmaceuticals 7.72% Bristol-Myers Squibb Co. 59,600 1,242,660 Johnson & Johnson 16,750 1,160,440 Merck & Co., Inc. 28,375 895,515 Schering-Plough Corp. 59,900 1,106,353 Property & Casualty Insurance 5.44% ACE, Ltd. 7,025 380,263 Page 2 John Hancock Classic Value Fund II Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Property & Casualty Insurance (continued) Allstate Corp. 42,375 $1,954,335 Chubb Corp. 7,900 433,710 XL Capital, Ltd. (Class A) 18,600 333,684 Regional Banks 0.59% National City Corp. (L) 193,200 338,100 Systems Software 6.39% CA, Inc. 87,600 1,748,496 Microsoft Corp. 58,900 1,572,041 Oracle Corp. (I) 15,925 323,437 Thrifts & Mortgage Finance 0.69% Federal Home Loan Mortgage Corp. 150,700 257,697 Federal National Mortgage Association 89,250 136,553 Interest Par value Issuer, description, maturity date Rate Value Short-term investments 0.70% (Cost $398,680) Joint Repurchase Agreement 0.64% Joint Repurchase Agreement with Barclays PLC dated 9-30-08 at 0.10% to be repurchased at $364,001 on 10-1-08, collateralized by $219,942 U.S. Treasury Inflation Indexed Bond 3.875% on 4-15-29 (valued at $371,280 including interest). $364 364,000 Cash Equivalents 0.06% John Hancock Cash Investment Trust(T)(W) 2.6453%(Y) $35 34,680 Total investments (Cost $90,083,305) 100.05% Other assets and liabilities, net (0.05%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (I) Non-income producing security. (L) All or a portion of this security is on loan as of September 30, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield on September 30, 2008.  At September 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $90,083,305. Net unrealized depreciation aggregated $33,016,881, of which $1,113,279 related to appreciated investment securities and $34,130,160 related to depreciated investment securities. Page 3 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation, are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which the Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors, including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using other significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of September 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $50,156,402 - Level 2  Other Significant Observable Inputs 6,910,022 - Level 3  Significant Unobservable Inputs - - Total $57,066,424 - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which, at the time of purchase and each subsequent business day, is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned, and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that, should Morgan Stanley fail financially, all securities lent may be affected by the failure and by any delays in recovery of the securities (or loss of rights in the collateral). Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less information available about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. John Hancock Classic Value Fund Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Common stocks 98.12% (Cost $4,861,510,351) Aerospace & Defense 4.38% L-3 Communications Holdings, Inc. 454,500 44,686,440 Northrop Grumman Corp. 1,682,275 101,844,929 Auto Parts & Equipment 2.50% Magna International, Inc. Class A 1,632,725 83,579,193 Biotechnology 2.22% Amgen, Inc. (I) 1,255,218 74,396,771 Communications Equipment 5.51% Alcatel-Lucent, SADR 33,092,146 127,073,841 Motorola, Inc. 8,036,025 57,377,218 Consumer Finance 5.54% Capital One Financial Corp. 3,632,250 185,244,750 Data Processing & Outsourced Services 1.86% Affiliated Computer Services, Inc. Class A 1,012,742 51,275,127 Computer Sciences Corp. (I) 271,909 10,928,023 Department Stores 4.07% J.C. Penney Co., Inc. 2,971,025 99,053,974 Kohl's Corp. (I) 808,475 37,254,528 Diversified Banks 2.28% Comerica, Inc. 2,329,936 76,398,601 Wachovia Corp. 8,712,400 30,493,400 Diversified Financial Services 15.34% Bank of America Corp. 4,283,725 149,930,375 Citigroup, Inc. 8,674,025 177,904,252 JPMorgan Chase & Co. 2,907,325 135,772,077 Morgan Stanley 2,159,300 49,663,900 Electronic Manufacturing Services 0.93% Tyco Electronics, Ltd. 1,120,425 30,990,956 Health Care Distributors 7.02% AmerisourceBergen Corp. 3,118,674 117,418,076 Johnson & Johnson 1,694,800 117,415,744 Home Improvement Retail 3.63% Home Depot, Inc. 4,696,308 121,587,414 Household Appliances 2.87% Whirlpool Corp. 1,210,300 95,964,687 Household Products 2.85% Kimberly-Clark Corp. 1,469,200 95,262,928 Industrial Conglomerates 1.05% Tyco International, Ltd. 999,550 35,004,241 Integrated Oil & Gas 2.28% BP PLC, ADR 1,519,500 76,233,315 Page 1 John Hancock Classic Value Fund Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Leisure Products 1.00% Mattel, Inc. 1,861,426 33,580,125 Life & Health Insurance 3.60% Torchmark Corp. 2,011,275 120,274,245 Multi-Utilities 5.17% Sempra Energy 1,880,325 94,900,003 Wisconsin Energy Corp. 1,739,080 78,084,692 Packaged Foods & Meats 1.70% Sara Lee Corp. 4,494,850 56,769,956 Pharmaceuticals 6.23% Bristol-Myers Squibb Co. 4,492,200 93,662,370 Merck & Co., Inc. 2,309,650 72,892,554 Schering-Plough Corp. 2,274,669 42,013,136 Property & Casualty Insurance 6.76% Allstate Corp. 3,567,600 164,537,712 Fidelity National Financial, Inc. 3,889,856 57,180,883 XL Capital, Ltd. Class A 243,368 4,366,022 Regional Banks 1.75% National City Corp. (L) 16,084,336 28,147,588 Systems Software 6.87% CA, Inc. 5,456,958 108,920,881 Microsoft Corp. 4,531,804 120,953,849 Thrifts & Mortgage Finance 0.71% Federal Home Loan Mortgage Corp. 8,609,668 14,722,532 Federal National Mortgage Association 5,815,318 8,897,437 Par value Issuer, description, maturity date Value Short-term investments 1.29% (Cost $43,194,586) Joint Repurchase Agreement 0.62% Joint Repurchase Agreement with Barclays PLC dated 9-30-08 at 0.10% to be repurchased at $20,883,058 on 10-1-08, collateralized by $12,618,279 U.S. Treasury Inflation Indexed Bond 3.875% on 4-15-29 (valued at $21,300,660 including interest). $20,883 20,883,000 Cash Equivalents 0.67% John Hancock Cash Investment Trust (T)(W) 2.6543% (Y) $22,312 22,311,586 Total investments (Cost $4,904,704,937) 99.41% Other assets and liabilities, net 0.59% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt. SADR Sponsored American Depositary Receipt. Page 2 John Hancock Classic Value Fund Securities owned by the Fund on September 30, 2008 (Unaudited) (I) Non-income producing security. (L) All or a portion of this security is on loan as of September 30, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of September 30, 2008.  At September 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $4,904,704,937. Net unrealized depreciation aggregated $1,578,851,606, of which $150,337,574 related to appreciated investment securities and $1,729,189,180 related to depreciated investment securities. Page 3 Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M ., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using other significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of September 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $3,282,658,745 - Level 2  Other Significant Observable Inputs 43,194,586 - Level 3  Significant Unobservable Inputs - - Total $3,325,853,331 - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the John Hancock Cash Investment Trust (JHCIT). If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co., Inc. and MS Securities Services, Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent may be affected by the failure and by any delays in recovery of the securities (or with loss of rights in the collateral). John Hancock Large Cap Select Fund Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Common stocks 95.36% (Cost $35,303,830) Advertising 2.83% Omnicom Group, Inc. 35,000 1,349,600 Air Freight & Logistics 2.38% United Parcel Service, Inc. (Class B) 18,000 1,132,020 Communications Equipment 3.55% Cisco Systems, Inc. (I) 75,000 1,692,000 Computer Hardware 6.32% Dell, Inc. (I) 55,000 906,400 International Business Machines Corp. 18,000 2,105,280 Consumer Finance 2.60% American Express Co. 35,000 1,240,050 Data Processing & Outsourced Services 4.13% Automatic Data Processing, Inc. 46,000 1,966,500 Diversified Banks 4.89% Wells Fargo & Co. 62,000 2,326,860 Food Distributors 3.37% SYSCO Corp. 52,000 1,603,160 Health Care Equipment 3.26% Medtronic, Inc. 31,000 1,553,100 Home Improvement Retail 3.05% Home Depot, Inc. 56,000 1,449,840 Household Products 4.98% Procter & Gamble Co. 34,000 2,369,460 Hypermarkets & Super Centers 4.78% Wal-Mart Stores, Inc. 38,000 2,275,820 Industrial Conglomerates 7.92% 3M Co. 25,000 1,707,750 General Electric Co. 81,000 2,065,500 Industrial Machinery 2.99% Illinois Tool Works, Inc. 32,000 1,422,400 Integrated Oil & Gas 3.43% Exxon Mobil Corp. 21,000 1,630,860 Managed Health Care 2.45% UnitedHealth Group, Inc. 46,000 1,167,940 Motorcycle Manufacturers 2.59% Harley-Davidson, Inc. 33,000 1,230,900 Pharmaceuticals 8.11% Abbott Laboratories 25,000 1,439,500 Johnson & Johnson 35,000 2,424,800 Page 1 John Hancock Large Cap Select Fund Securities owned by the Fund on September 30, 2008 (Unaudited) Issuer Shares Value Property & Casualty Insurance 5.21% Berkshire Hathaway, Inc. (Class A) (I) 19 2,481,400 Soft Drinks 9.30% Coca-Cola Co. 42,000 2,220,960 PepsiCo, Inc. 31,000 2,209,370 Specialty Stores 3.02% Staples, Inc. 64,000 1,440,000 Systems Software 4.20% Microsoft Corp. 75,000 2,001,750 Par value Issuer, description, maturity date Value Short-term investments 4.50% (Cost $2,144,000) Joint Repurchase Agreement 4.50% Joint Repurchase Agreement with Barclays PLC dated 9-30-08 at 0.10% to be repurchased at $2,144,006 on 10-1-08, collateralized by $1,295,484 U.S. Treasury Inflation Indexed Bond 3.875% on 4- 15-29 (valued at $2,186,880 including interest). $2,144 2,144,000 Total investments (Cost $37,447,830) 99.86% Other assets and liabilities, net 0.14% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (I) Non-income producing security.  At September 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $37,447,830. Net unrealized appreciation aggregated $10,109,390, of which $13,419,881 related to appreciated investment securities and $3,310,491 related to depreciated investment securities. Page 2 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors, including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using other significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of September 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $45,413,220 - Level 2  Other Significant Observable Inputs 2,144,000 - Level 3  Significant Unobservable Inputs - - Total $47,557,220 - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which, at the time of purchase and each subsequent business day, is required to be maintained at such a level that the value is generally 102% of the repurchase amount. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Capital Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 24, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: November 24, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: November 24, 2008
